EXAMINER'S COMMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amended claims are not taught or suggested by the relevant art.  The closest art is represented by Hajitou et al (Nat. Protocols, 2007) and Larocca et al (U.S. 6,448,083). Both of these references teach phagemid vectors (considered to be a hybrid plasmid and phage comprising at the least phage ori and packaging signal sequences, along with typical plasmid sequences) comprising a typical AAV genome with a transgene flanked by AAV ITRs (e.g. Figs. 15-16B or Larocca et al).  However, these phagemids also comprise sequences encoding phage capsid proteins, which are excluded by instant claims 75. Neither Larocca or Hajitou et al teach the phagemid particle (or genome) as found in claim 74, as adenohelper proteins are provided via adenoviral infection and rep-cap via transfection with a separate rep-cap plasmid. Larocca et al do teach a second, separate phagemid comprising rep-cap sequences (Example 11, Fig. 17) but do not teach a separate phagemid comprising adenohelper genes as required by claim 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633